STEVENS, Circuit Judge
(concurring).
There is some uncertainty in my mind concerning the railroad’s obligation under the War Department permit after 1967 when the State of Illionois removed its upstream portion of the sheer fencing connecting the railroad bridge and the Franklin Street bridge. I am also uncertain about the legal significance of the Illinois statute in this kind of proceeding. However, I have no doubt that there was mutual fault because the railroad completely failed to discharge its duty to provide adequate pier protection. Cf. City of Milwaukee v. Kensington S. *585S. Co., 199 F. 109 (7th Cir. 1912). I therefore agree that the damages should be divided. See N. M. Paterson & Sons, Ltd. v. City of Chicago, 324 F.2d 254, 257-258 (7th Cir. 1963).
Perhaps I should add that I cannot accept Wasson’s argument that the railroad should bear the entire loss because the increasing demands of commerce over the years since 1857, when the bridge was originally constructed, have transformed a once lawful structure into an illegal obstruction to navigation. Assuming arguendo that the legal premise is valid, I am nevertheless satisfied that a private party may not, with impunity, simply knock the bridge down with an unseaworthy tow of barges.